Citation Nr: 1412532	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  08-21 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, to include as secondary to chronic lumbar strain.

2.  Entitlement to service connection for a bilateral knee disability, to include as secondary to chronic lumbar strain.

3.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to chronic lumbar strain.

4.  Entitlement to service connection for a bilateral foot disability, to include as secondary to chronic lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1976.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The issue of service connection for degenerative disc disease of the lumbar spine was denied by the RO in a November 2007 rating decision.  Although the Veteran initially appealed the decision, he withdrew the appeal in July 2008, and at the same time explicitly expressed intent to appeal the issues of service connection for bilateral hip, knee, ankle, and foot disorders.  Based on the Veteran's statements and description of the disabilities for which he continues to seek service connection, liberally construing the Veteran's claims, the Board construes the Veteran's claims substantively as reasonably encompassing any disability of the lower extremities affecting the hips, knees, ankles, or feet in any way.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  While the Veteran's claims do not reasonably encompass service connection for degenerative disc disease of the lumbar spine or any other back disability, to the extent that the evidence shows degenerative disc disease-related disability of the lower extremities, the Board will address whether any such disability may be service-connected on a direct or secondary basis. 

These matters were remanded by the Board in October 2011.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" and Veterans Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

FINDING OF FACT

The Veteran has no bilateral hip, knee, ankle, or foot disability caused or aggravated by his service-connected chronic lumbar strain, and no such disability is otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

3.  The criteria for service connection for a bilateral ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

4.  The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

In this case, the record does not reflect, and the Veteran does not contend, that any hip, knee, ankle, or foot disability began in service or until many years after service, or is otherwise directly related to his period of service.  Service treatment records contain no findings pertinent to such claimed conditions, and the post-service record reflects no such complaints related to the lower extremities until the 2000s.  

Rather, as reflected in his June 2007 claim, he contends that each of his claimed disabilities is secondary to his service-connected low back disorder.  

The most probative, competent opinion as to whether the Veteran's service-connected chronic lumbar strain has in any way caused or aggravated any of his claimed disabilities, or whether such disabilities are in any other way related to service, is that of a VA examining physician in November 2011, who reviewed the claims file and examined the Veteran.

The examiner's November 2011 report reflects that the Veteran complained of bilateral leg pain, from the low back to the buttocks, around the groin, down the lateral thighs to the tops of the knees, into the back and lateral side of the calves to the back of the ankle and arch of the foot.  At that time, the Veteran reported that he did not have a separate joint problem in any of the joints of the legs, just pain all the way down both legs.  It was noted that the Veteran had multilevel degenerative disc disease with radiculopathy, and that he did not have separate hip, knee, ankle or foot conditions, but had leg pain due to sciatica.  The examiner noted that the Veteran had had a back injury in service after being struck, but had had an X-ray four years later that was normal.  

The examiner also noted that the Veteran had had an injury at work in 1999 that caused significant increase in pain and symptoms in his legs, and that he had undergone back surgery in 2003.  The examiner further stated that there was no evidence of any bilateral foot, ankle, knee, or hip disorder in the record and no diagnosis of any such disorder given that day after examination of the Veteran.  The examiner explained that the Veteran had bilateral sciatica, which was causing his leg pain, and that the Veteran's degenerative disc disease, which was not service-connected, was most likely the cause of the sciatica.  The examiner concluded on this basis that the Veteran's current leg pain/sciatica was not at least as likely as not related by causation or aggravation not the Veteran's service-connected low back disability related to his in-service injury.

The Board finds the VA examiner's report and opinion to be persuasive.  The examiner was a physician who thoroughly reviewed the claims file, fully examined the Veteran, and supported her opinion with a persuasive rationale that clearly explained the nature of the Veteran's leg pain and most likely etiology of such pain as sciatica due to degenerative disc disease that developed subsequent to his period of service.  

Also, the November 2011 VA physician's opinion is consistent with the rest of the evidence of record.  While service treatment records reflect that the Veteran incurred an injury after blunt trauma to the back in service in February 1975, and was diagnosed with possible muscle strain at that time, on VA X-ray examination in October 1977 there was no evidence of bone or soft tissue abnormalities of the lumbosacral spine, with vertebral body heights, intervertebral disc spaces, pedicles, processes, and alignment normal, and the impression was normal radiographs of the lumbosacral spine, which only supports the findings above.  At the time of his lumbar disc surgery in February 2003, it was noted that the initial onset of his radiating leg pain was in 1999.  

Also, on November 2006 VA examination, the Veteran reported working for 20 years performing moderately physically demanding work without significant back pain until, in 1999, he had sudden onset of severe sharp pain in the back with some pain radiating to the legs after lifting a roll of wire; the examiner opined that the Veteran had lumber spine degenerative did disease, but that such disc disease developed as a result of his post-service employment after the Veteran left active duty, noting the normal lumbar spine X-rays from October 1977.  Likewise, a January 2008 VA examiner stated that the Veteran had had what appeared to be a disc herniation and bulge in 1999 after lifting a heavy object, but that the Veteran had been able to complete fairly heavy physical labor for 20 years before then, and that the 1977 X-rays ruled out any disc disease form his in-service back strain, so that his degenerative disc disease was not related to his in-service injury.

The November 2011 VA examiner's assessment that the Veteran did not have any separately diagnosable hip, knee, ankle, or foot disabilities, but rather had sciatic pain of the legs due to degenerative disc disease, is also consistent with the record, including the February 2003 private operative report, private treatment records dated from March 2005 to October 2006, and VA treatment records from October 2006 to June 2007, which only provides more evidence against these claims.

The Veteran submitted statements dated in September 2007 and September 2008 from Dr. J.S. stating that the Veteran's X-rays showed arthritis that could be post traumatic from an accident in 1974, that his chronic lumbar strain started in military service, and that he had had no other injuries since his in-service injury, which caused abnormal gait and back pain.  

The Veteran also submitted a statement from Dr. T.K., dated in August 2008, which expresses the opinion that the Veteran suffered from "sciatic pain due to degenerative disc disease of the lumbar spine along with weakness in legs, and pain in hips/ankles/ knees due to abnormality with gait & degenerative joint disease secondary to longstanding low back pain."

However, in opining that the Veteran's arthritis could be from his 1974 accident, Dr. J.S. did not explain the October 1977 VA X-rays showing normal lumbar spine.  Furthermore, Dr. J.S. incorrectly asserted that the Veteran had had no other injuries since his in-service back injury; the record reflects that an injury in 1999 precipitated the onset of the Veteran's sciatic pain.  As Dr. J.S.'s opinions reflect no review of pertinent medical evidence, and an inaccurate medical history and factual basis, the Board affords them very little weight.  

Also, while the August 2008 opinion of Dr. T.K. acknowledges disc disease, leg pain, and longstanding low back pain, there is no mention of the Veteran's in-service injury or any other clear indication that any such described conditions are in any way related to his service.  It does not make clear what the longstanding back pain was from - the post-service back injury or the Veteran's service - providing little support for or against this issue before the Board.  

In any event, to the extent that any of these opinions are of any probative value, the Board finds it to be heavily outweighed by that of the November 2011 VA examiner's opinion.  

There is no further competent and probative evidence of record indicating that any of the Veteran's claimed disabilities was caused or aggravated by his service-connected chronic lumbar strain or is otherwise related to service, and neither the Veteran nor his representative has identified any such evidence.

Finally, the Board recognizes the Veteran's assertion, as reflected in his July 2008 substantive appeal, that each of his claimed disabilities are due to the altered gait caused by his service-connected back disorder.  However, the question of causation in this particular case is one that requires medical expertise to answer (did one problem cause another, or was it the post-service injury), and thus the Veteran is not competent to do so.  

Moreover, to the extent that the Veteran's opinion would have any probative value, the Board would find it to be heavily outweighed by that of the November 2011 VA examiner, which, for the reasons discussed above, the Board finds persuasive.

Thus, the weight of the evidence is against a finding that the Veteran has any bilateral hip, knee, ankle, or foot disability that was either caused or aggravated by his service-connected chronic lumbar strain or is otherwise related to service.  Accordingly, service connection for each of these claimed disabilities must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in August 2007.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.   See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In this case, the Veteran's service treatment records, VA medical records, identified private treatment records, and statements from private medical providers have been obtained.  

Also, the Veteran was provided a VA examination of his claimed disabilities in November 2011.  This examination and its associated report were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination report was based on examination of the Veteran by a physician with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4) (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Moreover, in providing the November 2011 examination, the agency of original jurisdiction substantially complied with the Board's October 2011 remand instructions.  Thus, an additional remand to comply with the Board's directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

Service connection for a bilateral hip disability, to include as secondary to chronic lumbar strain, is denied.

Service connection for a bilateral knee disability, to include as secondary to chronic lumbar strain, is denied.

Service connection for a bilateral ankle disability, to include as secondary to chronic lumbar strain, is denied.

Service connection for a bilateral foot disability, to include as secondary to chronic lumbar strain, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


